Citation Nr: 0809623	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-01 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
January 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied an increased rating.  In an October 2004 
rating decision by the RO in Boston, the veteran's disability 
rating for PTSD was increased to 50 percent, effective from 
January 9, 2004.  

In April 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder.  An April 2007 decision by the Board denied the 
increased rating claim and the veteran appealed.  In 
November 2007, the Court of Appeals for Veterans Claims 
remanded this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The record shows that the veteran attends frequent group and 
individual counseling sessions at VA facilities in Brockton, 
Massachusetts.  Yet, the VA records in the claims folder, 
which range from March 2004 to September 2005, are mostly 
notes on the veteran's participation in marriage counseling 
in Project Calm, with a few mental health notes by a 
psychiatrist monitoring the veteran's medication.  There are 
also a few letters from his VA counselors about his 
condition, but the treatment notes that would support those 
opinions are not in the claims folder.  VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  Moreover, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  Here, the veteran filed his claim in 
January 2004.  Therefore, a remand is necessary for the 
purpose of obtaining all VA treatment records dated since 
January 2003.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The claims file also contains a letter from Dr. Raymond 
Colella, who indicated that he has been treating the veteran 
for PTSD since September 2003.  Yet, no treatment notes from 
Dr. Colella are in the record.  The RO/AMC should make 
arrangements to obtain those private treatment records, dated 
since September 2003.  

A VA compensation and pension (C&P) examination was conducted 
in March 2004.  The veteran's counselor has stated that his 
condition has worsened since that examination.  A decision on 
a claim for an increased rating must reflect the veteran's 
current condition.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in a claim for an increased rating, the present level 
of the disability is of primary concern).  Accordingly, the 
veteran should be given an examination to determine the 
current severity of his condition.  In addition, if the 
examiner's opinion as to the veteran's PTSD condition 
conflicts with any other opinion(s) in the claims folder, the 
C&P examiner should address the extent to which his or her 
opinion is different from the other(s) and the reasons for 
those differences.  

Finally, since notice that complies with Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008), has not been provided, such notice should be sent to 
the veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951(Ct. 
Vet. App. January 30, 2008).  

2.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the Brockton Vet Center and from the VA 
Boston healthcare system, Brockton Campus, 
dated since January 2003.  

3.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
Dr. Raymond Colella, dated since 
September 2003.  

4.  After the evidence obtained has been 
associated with the claims file, make 
arrangements for the veteran to have 
appropriate examination to determine the 
current condition of his PTSD disability.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Provide an opinion as to the current 
severity of the veteran's PTSD, a detailed 
mental status examination, and a Global 
Assessment Functioning (GAF) score; 

(b) If the examiner's opinion as to the 
severity of the veteran's PTSD disability 
conflicts with any other opinion(s) in the 
claims folder, the C&P examiner should 
address the extent to which his or her 
opinion is different from the other(s) and 
the reasons for those differences.  

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



